Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.

Status of Claims
Claims 1-3, 5-7, 10-15, 17-24 are currently pending.  Claims 1 stands amended.  Claims 14-15, 17-21 stand withdrawn as not reading on an elected group.  Claim 24 is newly added.
Priority
Instant application 15799498, filed 10/31/2017 claims benefit as follows:

    PNG
    media_image1.png
    85
    338
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In view of the amendment to limit to be below 250 g/mol or less, the 103 rejection over the Lee article is withdrawn.
With respect to claim 21, the claim is objected below.  
In the remarks from 6/08/2021, Applicant argues superior results with respect polarization and recycling citing the specification at [0039] and states that the polarization numbers are improved over prior PHIP hyperpolarized substrates, and that there is no toxicity.  These results have been considered but are not persuasive for the following reasons.  First, Applicant does not show a side by side comparison with the art or in an affidavit with respect to these properties, and second it is unclear what percentage of increase or decrease in average 
With respect to improved proton polarization, this is a function of the structure and absent a comparison to a close compound one cannot give weight to the secondary consideration.  The particle is capable of this intended use.  The claim is a product claim and the properties of the product are inherently present.  If the particle is obvious then the properties of the particle would track with the obviousness of the particle.  Thus, these arguments are not found to be persuasive.
With respect to the guidance argument and the teachings of Abraham, the art is good for all it teaches and Abraham teaches  “…because of the current interest in biological applications of nanoparticles, then it is desirable to study the structure of cysteine and other biological molecules on gold nanoparticles”.  There is a suggestion of nanoparticles generally and a statement that there is interest in biological applications.  With respect to platinum nanoparticles the primary reference teaches palladium which is a platinum group metal.  With respect to the populations of cysteine ligands, the claims do not prevent a sulfur atom from binding to the surface.  Further, both the amino and sulfur group of the cysteine are binding motifs capable of binding due to at least the lone pair of electrons.  The claims allow for “the organic ligands each includes multiple binding moieties as coordination sites for binding to a nanoparticle, [and] wherein the organic ligands each includes a sulfhydryl group and an amino group as the binding moieties”.  The claims do not require both to be bound.  Further, Applicant has not pointed to any distinctness from the instant claims or particles with respect to amine versus sulfur bound to 
Applicant arguments have been considered but are not found to be persuasive.  Additional evidence or art is required to determine whether the results cited are superior and are categorical improvements.  New claims 24 is newly rejected below.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7, 10-13, 22-24 stand rejected under 35 U.S.C. 103 as being unpatentable over the article to Lee et al. (“Lee”, made of record 1/11/2021 in the advisory action) in view of Abraham (“Abraham”, made of record on 12/24/2020).
The Lee article teaches palladium nanoparticles capped with glutathione: synthesis, characterization and magnetic properties (title and throughout).  Glutathione contains a free amine an additional binding site and a thiol for binding the metal.  
The Lee article fails to teach 250 g/mol or less since glutathione has a molecular weight of 307 which is outside the 300 m/mol limitation.
However, a homologue of glutathione having one less –CH2- group would be inside this range (307-14 = 293).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the instant claims because the art only differs by a single –CH2- group.  Structurally similar compounds are expected to have similar properties.  In this case, if one changes glutathione by a single –CH2- group similar properties would be expected because at least all of the functionality is still present.
MPEP 2144.09.II:  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

With respect to instant claims 2-3 and 13, the Lee article fails to explicitly teach the concentration of the claims.  However, control of concentration on the surface is a function of concentration in solution on synthesis and particle diameter, and thus surface concentration is a 
Glutathione is an amino acid with a carboxyl group.  The Lee article teaches overlapping particle sizes Figure 2 for example.
The Lee article fails to teach cysteine.  The Lee article teaches an amino acid having a sulfur atom, glutathione, but does not explicitly teach cysteine or molecular weights lower than a homologue of cysteine.
Abraham teaches cysteine as an alternative thiol cap on the surface of gold.  Abraham also relates to capped nanoparticles.  Further, Abraham teaches that there is an interest in cysteine “…because of the current interest in biological applications of nanoparticles, then it is desirable to study the structure of cysteine and other biological molecules on gold nanoparticles”.  In the quoted sentence that portion relates to nanoparticles generally which would include platinum group nanoparticles.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, substituting one known thiol capping agent for another in the same field of capped nanoparticles.  One could readily substitute one capping agent for another.  Still further, there is a TSM motivation explicitly stated in Abraham that 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to the dependent claims, the concentration issues in the rejection above are incorporated by reference herein.  Further, substituting cysteine for glutathione would lead to a particle that meets all of the molecular weight and structural requirements of the dependent claims requiring molecular weight and structure.
	With respect to the new claim 24, if the structure is met then such a particle would have the properties stemming from the structure.  

Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
	No claims allowed.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622